Citation Nr: 1136347	
Decision Date: 09/27/11    Archive Date: 10/03/11

DOCKET NO.  06-24 956A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for left foot cellulitis and diabetic foot ulcers, as secondary to the Veteran's service-connected right knee disability.  


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel







INTRODUCTION

The Veteran had active military service from October 1981 to July 1982.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a February 2006 rating action by the Department of Veterans Affairs (VA) Regional Office (RO) located in Portland, Oregon.               

This case was remanded by the Board in May 2009 and August 2010.  For the reasons explained below, it is again necessary to return this case to the RO for further development.  This appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.

In the August 2010 remand, the Board noted that in light of an August 2009 VA examination report wherein the examiner opined that the Veteran had depression that was secondary to his nonservice-connected diabetes mellitus and his service-connected right knee disability, the issue of entitlement to service connection for depression, as secondary to the Veteran's service-connected right knee disability, had been raised by the record.  Thus, the Board referred the aforementioned issue to the RO for appropriate action.  However, the Board notes that there is no evidence of record showing that the RO subsequently addressed the claim.  Therefore, given that the Board does not have jurisdiction over the issue of entitlement to service connection for depression, as secondary to the Veteran's service-connected right knee disability, the aforementioned issue is once again referred to the AOJ for appropriate action. 


REMAND

In this case, the Veteran contends that due to his service-connected right foot disability, he had to change his gait and the way he walked.  According to the Veteran, due to the change in his gait, he put more weight on his left foot which caused him to develop an ulcer on his left foot, or, in the alternative, aggravated his diabetic foot ulcer.   

VA Medical Center (VAMC) outpatient treatment records include a letter from M.L.F., M.D., dated in May 2005.  In the letter, Dr. F. stated that the Veteran had a history of diabetes mellitus, neuropathic ulcer on the left foot, and right knee pain due to his service-connected status-post right knee injury with ligament injury.  In October 2004, he was seen in the Vascular Clinic for a nonhealing left 5th metatarsal head plantar ulcer which had been present since May 2004.  It had partially healed several times with antibiotic treatments and always recurred.  The Veteran had been working in building maintenance and spending long hours on his feet.  The Veteran's treating physicians from the Vascular Clinic believed that the barrier to healing was the Veteran's continued weight bearing.  He was told that he had to stop working for at least six weeks and limit his weight bearing at home.  In January 2005, the ulcer finally closed.  However, in May 2005, the ulcer reopened and the Veteran once again sought treatment.  According to Dr. F., it was quite likely that the Veteran's chronic right knee pain and altered gait had affected his weight bearing on the left foot.      

The VAMC treatment records also include a letter from M.A.N., RN, dated in May 2005.  In the letter, Nurse N. stated that the Veteran had been receiving treatment at the Vascular Clinic for the reopening of an ulcer that was originally treated in October 2004.  Nurse N. indicated that the Veteran had to pay lifelong attention to any problems with his feet to prevent infection.  She also noted that given the Veteran's previous injury to his right knee, there was a likely alteration in his gait which caused compensatory changes in the way his right foot would bear weight.     

In October 2005, the Veteran underwent a VA examination.  At that time, the examiner stated that upon physical examination, the leg length of the Veteran's right leg was at least 1.0 centimeters (cm) shorter than his left leg.  Following the physical examination, the examiner diagnosed the Veteran with chronic left foot, 5th metatarsal ulcer with infection and cellulitis, secondary to diabetes.  The examiner opined that the Veteran's left foot ulcer condition was not a result of or caused by his right knee condition.  He further opined that the Veteran's left foot condition was caused by his poorly controlled diabetes and further aggravated by his leg length discrepancy.   

In May 2009, the Board remanded this case.  At that time, the Board noted that in the October 2005 VA examination report, the examiner had concluded that the Veteran's left foot disorder was related to his nonservice-connected diabetes mellitus and further aggravated by the left length discrepancy.  The Board also reported that although the examiner opined that the Veteran's current left foot ulcer disorder was not the result of or caused by the service-connected right knee disability, the examiner did not provide an opinion as to whether the Veteran's left foot disorder was aggravated by the right knee disability.  [Emphasis added.]  Accordingly, the Board remanded this case and directed the RO to afford the Veteran a VA examination to determine whether it was at least as likely as not that the left foot cellulitis and diabetic ulcers were aggravated by the service-connected right knee disability.  [Emphasis added.]  In addition, the examiner was asked to determine whether it was at least as likely as not that the service-connected right knee disability resulted in the current leg length discrepancy.  

Pursuant to the May 2009 remand, the Veteran underwent a VA examination in August 2009 that was conducted by A.C., M.D.  At that time, Dr. C. stated that in November 2007, the Veteran underwent a left 5th toe amputation including part of the metatarsal.  Upon physical examination, Dr. C. measured the length of the Veteran's legs and noted that she was unable to document any leg length discrepancy.  She diagnosed the Veteran with left foot cellulitis and amputation secondary to diabetic foot ulcer.  According to Dr. C., she was not able to state that the Veteran's left foot cellulitis was in any way related to the right knee disability without resorting to speculation.  

In August 2010, the Board once again remanded this case.  The Board stated that Dr. C.'s August 2009 opinion did not satisfy the requirements from the May 2009 remand.  The exact nature of the Veteran's left foot condition (both cellulitis and foot ulcer) and the extent to which those conditions may have been caused or aggravated by the Veteran's right knee disability were still unclear.  As such, the Board directed the RO to return the Veteran's claims file to Dr. C., if available, to determine whether it was at least as likely as not that the Veteran's left foot cellulitis and/or diabetic ulcers were caused by or aggravated by the Veteran's service-connected right knee disability.  [Emphasis added.]  

In September 2010, Dr. C. provided an addendum to the August 2009 VA examination report.  In the addendum, she stated that she had reviewed the Veteran's claims file.  In response to the question as to whether the Veteran's left foot ulcer and/or diabetic ulcers were caused by or aggravated by his service-connected right knee disability, she stated that she had not found any documentation in the claims file to indicate that the Veteran's left foot ulcer and/or diabetic ulcers were related to the right knee disability.  According to Dr. C., the Veteran's foot ulcers/cellulitis were directly related to the Veteran's diabetes mellitus.  Thus, Dr. C. concluded that the Veteran's left foot ulcer and/or diabetic ulcers were less likely as not (less than 50/50 probability) caused by the Veteran's service-connected right knee disability.  

Upon a review of the September 2010 addendum from Dr. C., the Board notes that although she opined that the Veteran's left foot ulcer and/or diabetic ulcers were not caused by the Veteran's service-connected right knee disability, she did not address the pertinent question of whether the Veteran's service-connected right knee disability aggravated his left foot ulcer and/or diabetic ulcers.  [Emphasis added.]  In addition, the primary basis of her opinion was that there was no documentation in the claims file to indicate that the Veteran's left foot ulcer and/or diabetic ulcers were related to the right knee disability.  The Board recognizes that the evidence of record is negative for any medical evidence showing that the Veteran's service-connected right knee disability caused him to develop ulcers on his left foot.  Because the evidence is negative, that is the reason the Board is seeking a VA medical opinion regarding the pertinent question of causation.  Thus, Dr. C. failed to provide her own medical opinion regarding this pertinent question.  Accordingly, it is the Board's determination that the RO has not complied with the instructions from the May 2009 and August 2010 remands.  The Board observes that it is obligated by law to ensure that the RO complies with its directives, as well as those of the United States Court of Appeals for Veterans Claims (Court).  The Court has stated that compliance by the Board and the RO with remand directives is neither optional nor discretionary.  Where the remand of the Board or the Court is not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  The RO must make arrangements with the appropriate VA medical facility for the Veteran to be afforded a VA orthopedic examination, conducted by a physician other than Dr. A.C., the physician who performed the August 2009 VA examination, to ascertain the etiology of the Veteran's left foot cellulitis and diabetic ulcers.  The claims folder and a copy of this remand must be made available to the examiner for review in conjunction with the examination.  All appropriate tests and studies should be accomplished, and all clinical findings should be reported in detail.

After a review of the examination findings and the relevant evidence of record, the examiner must render an opinion as to whether it is at least as likely as not (50 percent or greater degree of probability) that the Veteran's left foot cellulitis and/or diabetic ulcers were caused or aggravated by his service- connected right knee disability.  

In addition, the examiner must review the May 2005 letters from Dr. M.L.F. and Nurse N., and specifically comment on whether the Veteran's left foot cellulitis and/or diabetic ulcers were aggravated by his altered gait due to his service-connected right knee disability.


If the Veteran's left foot cellulitis and/or diabetic ulcers was/were aggravated by his service-connected right knee disability, to the extent that is possible, the examiner is requested to provide an opinion as to the approximate baseline level of severity of the nonservice-connected left foot cellulitis and/or diabetic ulcers (e.g., slight, moderate) before the onset of aggravation.

The examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of the medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the contended causal relationship or a finding of aggravation; less likely weighs against the claim.

The examiner is also informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.

A rationale should be provided for any opinion or conclusion expressed. 

2.  After completion of the above and any other development deemed necessary, the RO should review and re-adjudicate the issue on appeal.  If such action does not grant the benefit claimed, the RO should provide the Veteran and his representative a supplemental statement of the case and an appropriate period of time should be allowed for response.  Thereafter, the case should be returned to this Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).








_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



